Case 2:20-cv-00369-JPH-DLP Document 16 Filed 04/13/21 Page 1 of 4 PageID #: 130




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 KOFI AJABU,                                          )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 2:20-cv-00369-JPH-DLP
                                                      )
 WARDEN, Wabash Valley Correctional                   )
 Facility,                                            )
                                                      )
                               Respondent.            )

  ORDER DENYING POST-JUDGMENT MOTIONS AND ORDERING MR. AJABU TO
         SHOW CAUSE WHY SANCTIONS SHOULD NOT BE IMPOSED

        For the reasons set forth in greater detail below, Kofi Ajabu's motions, dkt. [13] and

 dkt. [15], are DENIED and Mr. Ajabu is ORDERED TO SHOW CAUSE why sanctions should

 not be imposed.

                                                 I.
                                             Background

        In this case, Kofi Ajabu challenged his state-court conviction and sought release from the

 Indiana Department of Correction because of concerns over its handling of COVID-19. The Court

 previously dismissed with prejudice his Section 2254 petition because it was time-barred and

 dismissed without prejudice his claim for release because he had not exhausted state-court

 remedies. Dkt. 11. Mr. Ajabu then filed a motion for relief from judgment, dkt. 13, and a motion

 to stay pending a civil rights investigation, dkt. 15. Mr. Ajabu's principal arguments were that his

 conviction is unconstitutional, the Court's ruling was wrong and violated his 14th Amendment

 rights, and he should have been appointed counsel.

        Before addressing those arguments, the Court responds to Mr. Ajabu's claim that the

 telephonic status conference scheduled for February 8, 2021, was cancelled for nefarious reasons.
Case 2:20-cv-00369-JPH-DLP Document 16 Filed 04/13/21 Page 2 of 4 PageID #: 131




 Dkt. 13 at 4-5. Those allegations are wholly unsupported and false. The Court promptly modified

 the docket entry setting the conference to explain that it was "DOCKETED IN ERROR," dkt. 9,

 and a separate docket entry vacated the status conference, noting that it "was docketed in error,"

 dkt. 10. Mr. Ajabu is thus ordered to show cause why the Court should not impose sanctions for

 frivolous filings and abuse of the judicial process. See Federal Rule of Civil Procedure 11; Fuery

 v. City of Chi., 900 F.3d. 450, 452 (7th Cir. 2018); Secrease v. W. & S. Life Ins. Co., 800 F.3d 397, 401

 (7th Cir. 2015).

                                                  II.
                                                Analysis

         Mr. Ajabu's motion for relief from judgment was filed within 28 days of the date judgment

 was entered in this action. It is therefore treated as a motion to amend judgment under Rule 59 of

 the Federal Rules of Civil Procedure. Relief through a Rule 59(e) motion for reconsideration is an

 "extraordinary remed[y] reserved for the exceptional case." Foster v. DeLuca, 545 F.3d 582, 584

 (7th Cir. 2008). Accordingly, Rule 59(e) allows a court to amend a judgment only if the movant

 can "demonstrate a manifest error of law or fact or present newly discovered evidence." Lightspeed

 Media Corp. v. Smith, 830 F.3d 500, 505–06 (7th Cir. 2016) (internal citations omitted). A

 "manifest error" means "the district court commits a wholesale disregard, misapplication, or failure

 to recognize controlling precedent." Stragapede v. City of Evanston, Illinois, 865 F.3d 861, 868

 (7th Cir. 2017) (internal quotation omitted). Mr. Ajabu has not shown that the Court made a

 manifest error or presented newly discovered evidence.

     A. Screening of Amended Petition

         Mr. Ajabu argues that the Court erred when it screened his Amended Petition because it

 did not follow the standards set forth in 28 U.S.C. § 1915A(b) and Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). But those standards apply in civil rights actions, not habeas actions. Instead,


                                                    2
Case 2:20-cv-00369-JPH-DLP Document 16 Filed 04/13/21 Page 3 of 4 PageID #: 132




 habeas petitions from state prisoners are screened pursuant to Rule 4 of the Rules Governing Section

 2254 Cases in the United States District Courts. See dkt. 5; Preiser v. Rodriguez, 411 U.S. 475, 500

 (1973) (writ of habeas corpus is sole federal remedy when state prisoner challenges the fact or

 duration of his imprisonment); Walker v. O'Brien, 216 F.3d 626, 634 (7th Cir. 2000) (habeas

 petitions are not subject to PLRA).

    B. Exhaustion of COVID-19 Claim for Release

        Mr. Ajabu argues that he should not be required to exhaust in state court his COVID-19

 claim for release. This ignores the legal principles that govern the relationship between federal and

 state courts. "To protect the primary role of state courts in remedying alleged constitutional errors

 in state criminal proceedings, federal courts will not review a habeas petition unless the prisoner

 has fairly presented his claims throughout at least one complete round of state-court review,

 whether on direct appeal of his conviction or in post-conviction proceedings." Johnson v. Foster,

 786 F.3d 501, 504 (7th Cir. 2015) (citation and quotation marks omitted); see 28 U.S.C.

 § 2254(b)(1)(A). Mr. Ajabu also references Eighth Amendment standards, but those standards are

 not applicable in a habeas action. Preiser, 411 U.S. at 499 (challenges to the conditions of

 confinement are properly brought in a civil rights action).

    C. Appointment of Counsel

        Mr. Ajabu argues that the Court should have appointed counsel to represent him. The Court

 may appoint counsel for a § 2254 petition when it "determines that the interests of justice so

 require." 18 U.S.C. § 3006A(a)(2)(B); see Winsett v. Washington , 130 F.3d 269, 281 (7th Cir.

 1997) (applying the "interests of justice" standard) ; cf. Martel v. Clair, 565 U.S. 648, 663 (2012)

 (same, noting that the standard "contemplates a peculiarly context-specific inquiry "). A decision

 to not appoint counsel is an abuse of discretion only "if, given the difficulty of the case and the



                                                  3
Case 2:20-cv-00369-JPH-DLP Document 16 Filed 04/13/21 Page 4 of 4 PageID #: 133




 litigant's ability, [the petitioner] could not obtain justice without an attorney, he could not obtain a

 lawyer on his own, and he would have had a reasonable chance of winning with a lawyer at his

 side." Winsett, 130 F.3d at 281. Here, Mr. Ajabu's claims were time-barred, and he failed to exhaust

 state court procedures. Considering these fundamental procedural barriers to relief, there is no

 reasonable chance a lawyer would have made a difference in this case.

                                                 III.
                                              Conclusion

        Mr. Ajabu's motion for relief from judgment, dkt. [13], and motion to stay pending a civil

 rights investigation, dkt. [15], are DENIED. Mr. Ajabu has until May 17, 2021, to SHOW

 CAUSE why sanctions should not be imposed based on those filings.

        Other than the show-cause order, this case is closed. Any pending civil rights investigation

 will not be affected by the Court's ruling on Mr. Ajabu's motion for relief from judgment, and there

 are no other motions pending.

 SO ORDERED.

Date: 4/13/2021




 Distribution:

 KOFI AJABU
 955750
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838




                                                    4
